DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/20/2022 has been received and will be entered.
Claim(s) 1-10 is/are pending.
Claim(s) 1, 4, 5, 7, 8, 9 and 10 is/are currently amended.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
10/22/2021
2/9/2022
2/9/2022
are in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below:

Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Specification
With respect to the objection to the disclosure for certain informalities, the objection is WITHDRAWN in view of the amendment.  

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3 and 6 under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of: (i) Applicants Admissions, as understood, the traversal is on the grounds that:
[T]he Patent Office has misinterpreted the Applicant’s specification. The Applicant is stating that methods known in the art other than chemical vapor deposition, if properly applied, could be used with a constantly moving substrate to make carbon nanotubes of great purity and defined length. The Applicant does not admit that any of the methods described in the specification would provide carbon nanotubes of great purity and defined length, if used in isolation, without the benefits of the teachings described herein.

(Remarks of 1/20/2022 at 8) (emphasis added). This has been considered, but is not persuasive. As noted in the rejection, the Specification states:
[00084] In general, graphene nanoribbons can be prepared from CNTs by conventional methods known in the art which include but are not limited to acid oxidation (e.g., Kosynkin et al., Nature, 2009, 458, 872; Higginbotham et al., ACS Nano, 210, 4, 2596; Cataldo et al., Carbon, 2010, 48, 2596; Kang et al., J. Mater. Chem., 2012, 22, 16283; and Dhakate et al., Carbon 2011, 49, 4170), plasma etching (e.g, Jiao et al., Nature, 2009, 458, 877; Mohammadi et al., Carbon, 2013, 52, 451; and Jiao et al., Nano Res 2010, 3, 387), ionic intercalation, (e.g., Cano-Marques et al., Nano Lett. 2010, 10, 366), metal particle catalysis (e.g., Elias et al., Nano Lett. Nano Lett., 2010, 10, 366; and Parashar et. al., Nanaoscale, 2011, 3, 3876), hydrogenation (Talyzin et al., ACS Nano, 2011,5, 5132) and sonochemistry (Xie et al., J. Am. Chem. Soc. 2011, DOI: 10.1021/ja203860). Any of the above methods may be used to prepare graphene nanoribbons from the CNTs described herein. Referring now to Fig. 14, an electron micrograph herein illustrates the high purity of the graphene nanoribbons produced by the methods described herein.

(S. 17: [00084]) (emphasis added). The Specification clearly admits that various methods are  “known in the art,” and then proceeds to list examples of known methods, written by other authors in a host of publications. It is unclear what additional “benefits of the teachings” are needed to practice the invention. The Remarks do not elaborate on this point. 
	As understood, the Remarks argue the newly amended features. (Remarks of 9/22/2021 at 8) (“Claim 1, as amended …”). These have been considered, but are not persuasive. The claimed temperatures are taught. (Cooper 2: [0023]).  Multiwalled carbon nanotubes are taught. (Cooper 4: [0062]). 
	The Remarks argue elements of the rejection of Claim 4 here, as the purity limitation of Claim 4 has been incorporated into Claim 1. The Remarks state:  


(Remarks of 1/20/2022 at 8-9). This has been considered but is not persuasive. Claim 1 employs an open-ended transitional phrase, “comprising.” Per MPEP practice and applicable law, “[t]he transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP 2111.03 I.  The annealing of Huang is not excluded by the claims. 
	The “teaching away” arguments are noted. (Remarks of 1/20/2022 at 9). These have been considered, but are not persuasive. Growing the carbon nanotubes and annealing them are two separate concepts, and as discussed above, the claims do not exclude annealing. Huang refers to the method by which the nanotubes were made in a footnote. See (Huang at 2586, col. 1) (“Details of the catalyst [27] and the CNT preparation method [28] were described elsewhere.”). Footnote 28 is: Wang, et al., The large-scale production of carbon nanotubes in a nano-agglomerate fluidized-bed reactor, Chemical Physics Letters 2002; 364: 568-572 (hereinafter “Wang at __”). Wang teaches the temperature recited in the range. (Wang at 569, col. 2 – “The reaction temperature was maintained at 500-700 °C…”). So, while one of skill in the art would understand that the growth temperature and annealing temperature are two separate concepts where two separate things happen (i.e. growth of nanotubes and purification of nanotubes), they would not be “taught away” from the combination because Huang (via the Wang reference cited in the footnote), like Cooper, teaches growing nanotubes at the temperatures recited in the claims. 

II. With respect to the rejection of Claim(s) 4-5 under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of: (i) Applicants Admissions, and further in view of: (ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”), as understood, the Remarks rely on the traversal of Rejection I. (Remarks of 1/20/2022 at 9). The response above is relied upon. The rejection is MAINTAINED. 
III. With respect to the rejection of Claim(s) 7 and 9 under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of: (i) Applicants Admissions, and further in view of: (ii) Kosynkin, et al., Longitudinal unzipping of carbon nanotubes to form graphene nanoribbons, Nature 2009; 458: 872-877 (hereinafter “Kosynkin at __”), as understood, the traversal is on the grounds that “[t]he combination of Cooper, Applicant’s admission, and Kosynkin fail to teach that the graphene nanoplatelets or the mixture of graphene nanoribbons and graphene nanoplatelets made by the methods described therein are of greater than 95% purity and also fail to teach any temperature limitations during the preparative process.” (Remarks of 1/10/2022 at 10). As understood, this is a restatement of the arguments presented in traversing Rejection I. As noted there, the temperatures are in fact taught, and the claims do not exclude annealing, which is demonstrated to produce the purity claimed. This was not persuasive. The rejection is MAINTIANED. 
IV. With respect to the rejection of Claim(s) 8 and 10 under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of: (i) Applicants Admissions, (ii) Kosynkin, et al., Longitudinal unzipping of carbon nanotubes to form graphene nanoribbons, Nature 2009; 458: 872-877 (hereinafter “Kosynkin at __”), and further in view of: (iii) Huang, et 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”), no substantive traversal was presented. (Remarks of 1/20/2022 at 10). The response above is relied upon. The rejection is MAINTAINTED. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-10 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, in the fourth limitation, has been amended to recite “the carbon nanotubes.” This lacks antecedent basis, as the nanotubes in preceding limitations have been amended to recite “multi-walled carbon nanotubes.” Note that “the carbon nanotubes” in the fifth limitation also now lacks antecedent basis. 
Claim 6 recites “the carbon nanotubes.” This lacks antecedent basis. 
Claim 7 contains the same issues as Claim 1. “[T]he carbon nanotubes” lacks antecedent basis.
Claim 9 contains the same issues as Claim 1. “[T]he carbon nanotubes” lacks antecedent basis.
The Examiner recommends amending the claims to recite “multi-walled carbon nanotubes” in every instance “carbon nanotubes” occurs, if this was the intent of the claim. If the definite 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions, and further in view of:
(ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”).
 

With respect to Claim 1, this claim requires “continuously depositing catalyst on a constantly moving substrate.” Cooper teaches continuously depositing a catalyst on a constantly moving substrate. (Cooper 5: [0086]; “Fig. 2”). 
Claim 1 has been amended to further require “forming multi-walled carbon nanotubes on the substrate at a temperature between 600 C and 900 C.” Multi-walled carbon nanotubes are formed. (Cooper 4: [0062]). The temperatures are taught. (Cooper 2: [0023]).  
Claim 1 further requires “separating the multi-walled carbon nanotubes from the substrate.” Nanotubes are separated. (Cooper 5: [0086]; “Fig. 2”).
Claim 1 further requires “collecting carbon nanotubes.” Nanotubes are collected. Id. 
Claim 1 further requires “converting the carbon nanotubes to graphene nanoribbons.” MPEP 2152.03 states: 
The Office will continue to treat admissions by the applicant as prior art under the AIA . A statement by an applicant in the See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). For a discussion of admissions as prior art, see generally MPEP § 2129.

MPEP 2129 states:
2129    Admissions as Prior Art [R-08.2012]
I.     ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART 
A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as "prior art," the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) ("[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work."). 

Consequently, the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another. 

II.     DISCUSSION OF PRIOR ART IN SPECIFICATION 
In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement).

III.     JEPSON CLAIMS 
Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble). However, this implication may be overcome where applicant gives another credible reason for drafting the claim in Jepson format. In re Ehrreich, 590 F.2d 902, 909-910, 200 USPQ 504, 510 (CCPA 1979) (holding preamble not to be admitted prior art where applicant explained that the Jepson format was used to avoid a double patenting rejection in a co-pending application and the examiner cited no art showing the subject matter of the preamble). Moreover, where the preamble of a Jepson claim describes applicant’s own work, such may not be used against the claims. Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984); Ehrreich, 590 F.2d at 909-910, 200 USPQ at 510.

IV.     INFORMATION DISCLOSURE STATEMENT (IDS) 
Mere listing of a reference in an information disclosure statement is not taken as an admission that the reference is prior art against the claims. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354-55, 66 USPQ2d 1331, 1337-38 (Fed Cir. 2003) (listing of applicant’s own prior patent in an IDS does not make it available as prior art absent a statutory basis); see also  37 CFR 1.97(h)  ("The filing of an information disclosure statement shall not be construed to be an admission that the information cited in the statement is, or is considered to be, material to patentability as defined in § 1.56(b).").


[00084] In general, graphene nanoribbons can be prepared from CNTs by conventional methods known in the art which include but are not limited to acid oxidation (e.g., Kosynkin et al., Nature, 2009, 458, 872; Higginbotham et al., ACS Nano, 210, 4, 2596; Cataldo et al., Carbon, 2010, 48, 2596; Kang et al., J. Mater. Chem., 2012, 22, 16283; and Dhakate et al., Carbon 2011, 49, 4170), plasma etching (e.g, Jiao et al., Nature, 2009, 458, 877; Mohammadi et al., Carbon, 2013, 52, 451; and Jiao et al., Nano Res 2010, 3, 387), ionic intercalation, (e.g., Cano-Marques et al., Nano Lett. 2010, 10, 366), metal particle catalysis (e.g., Elias et al., Nano Lett. Nano Lett., 2010, 10, 366; and Parashar et. al., Nanaoscale, 2011, 3, 3876), hydrogenation (Talyzin et al., ACS Nano, 2011,5, 5132) and sonochemistry (Xie et al., J. Am. Chem. Soc. 2011, DOI: 10.1021/ja203860). Any of the above methods may be used to prepare graphene nanoribbons from the CNTs described herein. Referring now to Fig. 14, an electron micrograph herein illustrates the high purity of the graphene nanoribbons produced by the methods described herein.

(S. 17: [00084]) (emphasis added). The Specification admits that the techniques to make the graphene nanoribbons are conventional. The continuous conveyor belt method of making carbon nanotubes (i.e. Cooper) is likewise known. The combination reflects application of known techniques to known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
Claim 1 further requires “the substrate moves sequentially through the depositing, forming, separating, collecting and converting steps.” The substrate moves sequentially. (Cooper 5: [0086]; “Fig. 2”).
Claim 1 has been amended to recite “the graphene nanoribbons are of greater than 95% purity.” Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). Application of known techniques (annealing) to achieve predictable results (purity) does not impart patentability. MPEP 2143. 
Claim 2, uniform lengths are taught. (Cooper “Fig. 2”).
As to Claim 3, the lengths of the nanotubes, and in turn the nanoribbons, are taught. (Cooper 2: [0020]).
As to Claim 4 and Claim 5 and the purity limitations, Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). Application of known techniques (annealing) to achieve predictable results (purity) does not impart patentability. MPEP 2143. 
As to Claim 6, as noted in Claim 1, the techniques are admittedly old and known. 

II. Claim(s) 7-10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0251432 to Cooper, et al. in view of:
(i) Applicants Admissions, and 
(ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (cited by Applicants, hereinafter “Huang at __”), and further in view of:
(ii) Kosynkin, et al., Longitudinal unzipping of carbon nanotubes to form graphene nanoribbons, Nature 2009; 458: 872-877 (hereinafter “Kosynkin at __”). 

The discussion accompanying “Rejection I” is incorporated herein by reference.   
With respect to Claim 7 and Claim 9 these claims present language addressed in the rejection of Claim 1 above, except that Claim 7 recites converting nanotubes to a mixture of graphene nanoplatelets and nanoribbons, while Claim 9 recites converting nanotubes to graphene nanoplatelets alone. As understood, the only difference between nanoplatelets and nanoribbons is length. See (S. 2: [0004]). These differences do not impart patentability. 
Kosynkin is one of the references cited in the Specification. (S. 17: [00084]). As stated in the Specification, Kosynkin teaches oxidative “unzipping” of nanotubes to form nanoribbons. (Kosynkin at 877 – Methods). These nanoribbons are shortened by sonication. Id.  (“Shortened ribbons (Fig. 1d) were formed from an aqueous solution of washed nanoribbons that were tip-sonicated at 30-W power (Misonix Sonicator 3000) for a total of 30 min (2 min on and 1 min off, 
As to Claim 8 and Claim 10 and the purity limitations, Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). Application of known techniques (annealing) to achieve predictable results (purity) does not impart patentability. MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736